This is an appeal from a judgment of the Supreme Court, Bronx County, rendered March 26, 1975, convicting defendant after a jury trial of manslaughter in the second degree. The matter is unanimously remanded to the trial court for a hearing as to the reasons for the adjournments of defendant’s case and whether there was, in fact, a lack of a speedy trial. In the charge to the jury, the trial court issued instructions on defendant’s defense of justification. After beginning deliberations, the jury requested a further explanation of the crimes charged in certain counts of the indictment, which request was met by the court. Defendant’s contention that the supplemental charge deprived him of a fair trial because there was no reiteration by the court of the defense of justification in the supplemental charge is without merit. The trial court was only asked to instruct on the differences of the crimes charged and no request was made to go further and to charge the defense of justification in connection therewith (cf. People v McNair, 48 AD2d 860). Other than defendant’s argument that he was denied the right to a speedy trial, which claim may have merit, but cannot be disposed of on this record without a hearing on such issue, the remaining contentions advanced by defendant have been examined and found to be without merit. Final determination of this appeal is held in abeyance pending the result of the hearing directed above. Concur—Lupiano, J. P., Silverman, Capozzoli and Lane, JJ.